DETAILED ACTION
This action is pursuant to the claims filed on February 3, 2021. Claims 1-20 are pending. Claims 17-20 are withdrawn. A first action on the merits of claims 1-16 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on February 3, 2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-13 and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mahalik et al. (hereinafter ‘Mahalik’, U.S. PGPub. No. 2012/0283915).
In regards to independent claim 11 and claims 12-13, and 16, Mihalik discloses an electrophysiology catheter adapted for use in an ostium (medical device 12 in Fig. 1) comprising a balloon (expandable member 30) having a membrane (expandable element is formed from natural rubber emulsion, [0039]), the balloon having a distal end and a proximal end defining a longitudinal axis and at least one circumferential latitude (see Figs. 14-15); a capacitive force sensor having a first plate on the balloon, a second plate configured for contact with the tissue, and an elastically compressible dielectric between the first and second plates (Fig. 23 illustrates first and second conductive inks 68 and 70 deposited onto an elastomeric substrate layer (not shown) and is affixed onto outer surface of the expandable element 30, [0058], thus meeting claim 12), wherein the force sensor has a first capacitance when the first and second plates are separated by a first distance, and the force sensor has a second capacitance when the first and second plates are separated by a second different from the first distance ([0058]-[0059]); a first terminal connected to the first plate (a trace is connected to the first coiled conductive ink 68) and a second terminal connected to the second plate (Fig. 22 illustrates a trace 72 connected to the second conductive ink 70). Figure 25 illustrates the capacitive force sensors arranged radially along the membrane 30 ([0057]), thus meeting claim 16. The mesh (34) is integrated with the expandable element 30 ([0044]). Note the mesh is electrically conductive for measuring, recording electrical properties of the tissue or deliver RF energy ([0042]). Given that the balloon is integrated with or affixed to the mesh, the contact sensor which is affixed to the balloon is also affixed to the mesh which is also a contact electrode, thus meeting claim 15. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gliner (U.S. PGPub. No. 2012/0330190) in view of Mahalik and further in view of Jain (U.S. PGPub. No. 2002/0123749).
In regards to independent claim 1 and dependent claims 2-10, Gliner discloses an electrophysiology catheter (probe 22 in Fig. 1) comprising: an elongated catheter shaft (probe 22 is a catheter probe and comprises a shaft); a distal tip electrode comprising a shell ([0047]: the distal tip comprises electrodes for impedance measurement; note that the distal tip electrode is not shown in the figures) configured for contact with tissue; a force sensor (sensor 32 which is able to measure force exerted by the distal tip on the body tissue 31 as shown in Figs. 2-4, [0046]) affixed to a distal face of the catheter shaft (the distal face of the sensor 32 is arranged perpendicular to the longitudinal axis of the probe 22, thus meeting claim 4
However, Gliner fails to disclose the distal tip electrode having a shell, the force sensor being affixed to the shell and the force sensor being a capacitive force sensor. 
Mahalik teaches a capacitive force sensor (force sensor 66 as shown in Fig. 23) comprising a first plate (conductive ink 68), a second plate distal to the first plate and configured for contact with a tissue (second conductive ink 70), and an elastically compressible dielectric between the first and second plates (dielectric member 30; the two conductive ink coils are parallel, the same size and circular shape, thus meeting claims 2& 3), wherein the force sensor has a first capacitance when the first and second plates are separated by a first distance and the force sensor has a second capacitance when the first and second plates are separated by a second different from the first distance ([0058]-[0059]); a first terminal connected to the first plate (contact point in which a trace  is connected with the first coiled conductive ink 68) and a second terminal connected to the second plate (Fig. 22 illustrates the point in which a trace 72 is connected with the second conductive ink 70). 
Additionally, Jain teaches providing contact force sensors (sensor 60) situated in a recess formed within an electrode (electrode 52, [0058]; Fig. 4 exemplifies the pressure sensor embedded in a recess formed within one of the electrodes 50) as shown in Fig. 1 to determine the pressure being exerted onto the electrode ([0045], thus meeting claims 5 & 10). Furthermore, the corresponding pressure sensor lead (70 in Fig. 4) passes through through-hole formed in the electrode (opening formed adjacent to sensor 60 for allowing the lead 70 to contact the sensor 60), thus meeting in part, claims 8 & 9. Taken together, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to substitute the contact force sensor affixed to the distal tip electrode of Gliner with the capacitive force sensor and its corresponding sensor leads of Mahalik within the outer surface of the distal tip electrode as further taught by Jain since the equivalence of optical contact force . 
Claims 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mahalik as applied to claim 11 above, and further in view of Harlev et al. (hereinafter ‘Harlev’, U.S. PGPub. No. 2020/0229866).
In regards to claim 14 and 15, Mahalik discloses the invention substantially as claimed in claim 11 and discussed above. However, Mahalik fails to disclose first and second via through the membrane, the first and second terminal connected to the first and second vias. 
Panescu teaches that a plurality of signal wires (110 in Figs. 34-35) are disposed on an expandable member (22) or are brought from the interior of the expandable member through a via of the expandable member for attachment to the outer surface of the expandable member (wire 110 brought out from the interior of the expandable member 22 as shown in Fig. 34). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the terminals of Mahalik so that it is brought from the interior of the expandable member through vias of the expandable member for attachment to the outer surface of the expandable member as taught by Panescu thereby arriving at the claimed invention, since doing so would prevent the terminals/wires from delaminating from the exterior surface of the expandable member and it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        4/21/2021